BELCHER, Commissioner.
Appellant was convicted for the offense of unlawfully selling ' intoxicating' liquor in a wet area, without' having obtained a license from the Texas Liquor Control *100Board to sell such liquor, and his punishment was assessed at a fine of $100.
There appears in this record neither a recognizance nor an appeal bond. In the absence of a sufficient appeal bond or recognizance or a showing that appellant is in jail, this court is without jurisdiction of a misdemeanor appeal. White v. State, 87 Tex.Cr.R. 315, 221 S.W. 283; Skinner v. State, Tex.Cr.App., 252 S.W.2d 167; Braun v. State, Tex.Cr.App., 257 S.W.2d 708.
The appeal is dismissed.
Opinion approved by the Court.